Citation Nr: 1416734	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-05 198	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) for accrued purposes.

2.  Entitlement to service connection for liver disease, including hepatitis C, cirrhosis, and liver cancer for accrued purposes.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, for accrued purposes.

4.  Entitlement to service connection for hypertension for accrued purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He died in January 2010.  The appellant claims as his widow.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2009 rating decision of the VA Regional Office (RO) in Huntington, West Virginia that, in pertinent part, denied service connection for an acquired psychiatric disorder, including PTSD, liver disease, including hepatitis C, cirrhosis and liver cancer, type II diabetes, and hypertension.

The appellant was afforded a personal hearing at the RO in October 2011 and a Travel Board hearing in November 2012 before the undersigned sitting at Huntington, West Virginia.  The transcripts are of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that her husband contracted hepatitis C in service to which subsequent terminal cirrhosis and liver cancer are attributable and service connection for the cause of death is warranted.  During personal hearings on appeal, she has maintained that he was injured in a jeep accident while serving in Korea and that the substandard sanitation conditions during treatment subjected him to the hepatitis C virus, among other possible means during service.  The appellant testified that he was sprayed with Agent Orange in Korea to which diabetes mellitus, type II, might be attributable.  She also contends that hypertension and a psychiatric disorder are of service onset for which accrued benefits are payable. 

Prior to his demise, the Veteran wrote in October 2009 that within months of discharge from active duty he was hospitalized and treated at the VA Leach Farm facility in Pittsburgh, Pennsylvania.  The record reflects that he was hospitalized at Clarksburg, West Virginia VA Hospital in August 1972 for neurological symptoms and was subsequently transferred and admitted to VA Leach Farm for further treatment.  Upon his release from hospitalization in November 1972, it was noted that he was being discharged to outpatient treatment at the Clarksburg VA for monthly laboratory studies and clinical follow-up.  The Board observes, however, that there are no ensuing VA records in the claims folder for almost 30 years, until 2002.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence on file.  Therefore, VA clinical records dating from 1968 through 2002 should be requested from the Clarksburg, VA facility and the Pittsburgh VA system and associated with the claims folder, to include those that may be retired or on microfilm.

The Veteran also wrote in October 2009 that hepatitis C was diagnosed in 1989.  
Received in November 2009 were authorizations for release of medical records from Dr. David Van Thiel at the University of Pennsylvania, and Drs. McJunkin and Harper at South Charleston, West Virginia.  The record does not document that these physicians were contacted.  In this regard, appellant should be requested to provide authorization to release records from these physicians dating back to 1988.

The appellant presented testimony in November 2012 that the Veteran's sister, Dr. E. Moore, a physician, had attributed the cause of the Veteran's death to service and that she could obtain a letter in this regard.  She was advised that the record would be held open for 30 days to receive a letter to this effect.  However, as of the date of this writing, none has been forthcoming.  The appellant will thus be provided another opportunity to secure a letter from Dr. Moore relating the cause of death (liver disease) to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA clinical records dating from 1968 to 2002 from the Clarksburg [WV] and Pittsburgh [PA] VA facilities, to include those that may be retired or on microfilm, and associate them with the claims folder or Virtual VA.

2.  Contact the appellant letter and request that she provide authorization specifying the names and addresses of Dr. David Van Thiel at the University of Pennsylvania, and Drs. McJunkin and Harper at South Charleston, West Virginia with a date from at least 1988, as well as identifying the dates, names and addresses for all providers who treated the Veteran for liver disease, diabetes, hypertension and psychiatric disability dating back to 1968.  After securing the necessary releases, the RO must request this information and associate it with the claims folder or Virtual VA, if not already of record.

3.  Contact the appellant by letter and request that she solicit a medical report with a well-rationalized opinion attesting to the etiology and/or origins of the cause of the Veteran's death and why it may or may not be related to service.  

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit sought is not granted, provide a supplemental statement of the case to the appellant and her representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

